DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3-5 and 11-13 are cancelled.  Claims 1-2 and 6-10 are pending. 
Claims 1, 7 and 10 have been amended with the allowed subject matters, which mention in the previous final action. 

Allowable Subject Matter
Claims 1-2 and 6-10 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed since there is no prior teaches a liquid crystal panel, comprising: a second alignment layer, located at the top portion of the cavity, a cover layer, located on the insulating layer, wherein the insulating layer comprises a cavity and at least one opening connected to a top portion of the cavity, and a width of the at least one opening is less than a width of the cavity; wherein a part of the cover layer is filled into the opening, wherein the second alignment layer is in contact with the insulating layer and the cover layer, a bottom surface of the part of the cover layer is in contact with the second alignment layer, and a side surface of the part of the cover layer is surrounded by the insulating layer; and a color filter pattern, located on the cover layer, wherein the color filter pattern overlaps the at least one opening. 
Claims 2, 6 and 8-9 are allowed since they depend on the allowed claim 1. 

Claim 7 is allowed since there is no prior teaches a liquid crystal panel, comprising: a second alignment layer, located at the top portion of the cavity, a cover layer, located on the insulating layer, wherein the insulating layer comprises a cavity and at least one opening connected to a top portion of the cavity, and a width of the at least one opening is less than a width of the cavity; wherein a part of the cover layer is filled into the opening, wherein the second alignment layer is in contact with the insulating layer and the cover layer, a bottom surface of the part of the cover layer is in contact with the does not overlap the at least one opening. 

Claim 10 is allowed since there is no prior teaches a manufacturing method of a liquid crystal panel, comprising: forming a cover layer on the insulating layer after the spontaneous alignment liquid crystal is filled into the cavity, patterning the insulating material layer to form an insulating layer having at least one opening, wherein the at least one opening is located on the sacrificial layer, wherein the cavity is located on the electrode layer and a width of the at least one opening is less than a width of the cavity; wherein a part of the cover layer is filled into the opening; after forming the cover layer on the insulating layer, aligning the spontaneous alignment liquid crystal to form a first alignment layer, a liquid crystal layer, and a second alignment layer that are located in the cavity, wherein the first alignment layer is located on the electrode layer, the second alignment layer is located at a top portion of the cavity, and the liquid crystal layer is located between the first alignment layer and the second alignment layer; and forming a color filter pattern on the cover layer, wherein the color filter pattern overlaps the at least one opening.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kwon et al. (US 20150355500) disclose a liquid crystal display comprising a plurality of microcavities between the pixel electrode and the color filters 230, the microcavities form a liquid crystal layer including a liquid crystal material, the microcavities are divided by a partition portion, and the partition portion is formed by a 
Lim et al. (US 20170235169) disclose a liquid crystal display comprising a plurality of microcavities 305 disposed at positions corresponding to pixel areas and a roof layer 360 may be formed as a color filter, wherein an overcoat 390 and the second inorganic insulating layer 370 disposed on the roof layer 360.
Sugitani et al. (US 20160085099) disclose a display panel comprising a cavity 245 may be formed in a position where the sacrificial pattern SL' was formed and protection layer 250 may be formed to cover the color filter CF1/CF2, which is formed on the cavity.
Won et al. (US 20150036087) disclose a display device comprising a plurality of microcavities 305, color filters formed on an encapsulation layer 390 may be formed on the third insulating layer 370, which is formed on a roof layer 360.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871